As filed with the U.S. Securities and Exchange Commission on May 6, 2013 File No. 811-7436 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940(X) Amendment No. 51(X) THE DFA INVESTMENT TRUST COMPANY (Exact Name of Registrant as Specified in Charter) 6300 Bee Cave Road, Building One Austin, Texas 78746 (Address of Principal Executive Offices) (512) 306-7400 (Registrant’s Telephone Number, including Area Code) Catherine L. Newell, Esq. Dimensional Fund Advisors LP 6300 Bee Cave Road, Building One Austin, TX 78746 (Name and Address of Agent for Service) Please Send Copies of Communications to: Jana L. Cresswell, Esq. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (215) 564-8048 EXPLANATORY NOTE This Amendment No. 51 (the “Amendment”) to the Registration Statement of The DFA Investment Trust Company (the “Registrant” or the “Trust”) on Form N-1A (File No. 811-7436) is being filed under the Investment Company Act of 1940, as amended (the “1940 Act”), to amend and supplement Amendment No. 50 to the Registrant’s Registration Statement on Form N-1A filed with the U.S. Securities and Exchange Commission (the “Commission”) on February 28, 2013 under the 1940 Act (Accession No. 0001137439-13-000031) (“Amendment No. 50”).The Part A and the Part B of the Registration Statement of the Trust, as filed in Amendment No. 50, are incorporated herein by reference. The shares of the Trust are not registered under the Securities Act of 1933, as amended (the “Securities Act”), because the Trust issues its shares only in private placement transactions pursuant to available exemptions from registration under the Securities Act. This Amendment is not offering to sell, or soliciting any offer to buy, any security to the public within the meaning of the Securities Act. The audited Financial Statements and the Reports of Independent Auditors thereon of the series of the Trust for the fiscal year ended October 31, 2012 (as filed with the Commission on January 7, 2013 (Accession Number0001193125-13-005429)) contained in the Annual Reports of the series of the Trust, each dated October 31, 2012, are incorporated herein by reference. THE DFA INVESTMENT TRUST COMPANY The U.S. Large Cap Value Series The Tax-Managed U.S. Marketwide Value Series The DFA International Value Series The Japanese Small Company Series The Asia Pacific Small Company Series The United Kingdom Small Company Series The Continental Small Company Series The Canadian Small Company Series The Emerging Markets Series The Emerging Markets Small Cap Series The DFA Short Term Investment Fund Amendment to Update the Part B of the Registration Statement May 6, 2013 The purpose of this amendment is to update the Part B of the Registration Statement of the series listed above (the “Series”) of The DFA Investment Trust Company (the “Trust”), dated February 28, 2013, to reflect certain changes to the service providers of the Trust.The changes to the Part B are as follows: (1)The information provided for “Item 16(f) Disclosure of Portfolio Holdings” of the Part B of the Registration Statement relating to the ongoing arrangement to provide non-public Holdings Information to BNY Mellon Investment Servicing (US) Inc. is deleted, and the following information with respect to State Street Bank and Trust Company is added: Recipient Business Purpose Frequency State Street Bank and Trust Company Fund Administrator, Accounting Agent and Transfer Agent Daily (2)The information provided for “Item 19(h) Other Service Providers” of the Part B of the Registration Statement is deleted and replaced with the following: Item 19(h)Other Service Providers. Items 19(h)(1) and (2)State Street Bank and Trust Company (“State Street”), 1 Lincoln Street, Boston, MA 02111, serves as the administrative and accounting services, dividend disbursing and transfer agent for all of the Trust Series, other than the Money Market Series.The services provided by State Street are subject to supervision by the executive officers and the Board, and include day-to-day keeping and maintenance of certain records, calculation of the offering price of the shares, preparation of reports, liaison with the Trust’s custodians, and transfer and dividend disbursing agency services.For the administrative and accounting services provided by State Street, each Series, other than the Money Market Series, pays State Street annual fees that are calculated daily and paid monthly according to a fee schedule based on the aggregate average net assets in the Fund Complex (other than the Money Market Series), which includes four registered investment companies.The fee schedule is set forth below: .0058% of the Fund Complex’s first $150 billion of average net assets; .0050% of the Fund Complex’s next $50 billion of average net assets; and .0025% of the Fund Complex’s average net assets in excess of $200 billion. The fees charged to each Series (other than the Money Market Series) under the fee schedule are allocated to the Series based on its pro-rata portion of the aggregate average net assets of the Fund Complex. The Series, other than the Money Market Series, also pay separate fees to State Street with respect to the services State Street provides as transfer agent and dividend disbursing agent of the Series. Citi Fund Services Ohio, Inc. (“Citi Fund Services”), 3435 Stelzer Road, Columbus, Ohio 43219, serves as the administrator, fund accountant, transfer agent, and dividend disbursing agent for the Money Market Series.The services provided by Citi Fund Services are subject to supervision by the executive officers and the Board, and include day-to-day keeping and maintenance of certain records, calculation of the offering price of the shares, preparation of reports, and liaison with the Trust’s service providers and securities lending agents.For the services provided by Citi Fund Services, the Money Market Series pays Citi Fund Services an annual fee of 0.007% of the Money Market Series’ total net assets, and such fees are paid monthly in arrears in accordance to the fee schedule contained in the Master Services Agreement between Citi Fund Services and the Trust. Item 19(h)(3)Citibank, N.A., 111 Wall Street, New York, New York 10005, serves as the custodian for the following Series:International Value Series, Japanese Series, Asia Pacific Series, United Kingdom Series, Continental Series, the Canadian Series, The Emerging Markets Series, The Emerging Markets Small Cap Series, and the Money Market Series, and State Street Bank and Trust Company, 1 Lincoln Street, Boston, MA 02111, serves as the custodian for all other Series of the Trust.The custodians maintain separate accounts for the Series; make receipts and disbursements of money on behalf of the Series; and collect and receive income and other payments and distributions on account of the Series’ portfolio securities.The custodians do not participate in decisions relating to the purchase and sale of portfolio securities. PricewaterhouseCoopers LLP, Two Commerce Square, Suite 1700, 2001 Market Street, Philadelphia, Pennsylvania 19103-7042, the Trust’s independent registered public accounting firm, audits the Trust’s financial statements on an annual basis. Item 19(h)(4)Not applicable. PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION WITH THE PART B FOR FUTURE REFERENCE. THE DFA INVESTMENT TRUST COMPANY (Amendment No. 51) PART C OTHER INFORMATION Item 28.Exhibits. (a) Charter. Amended and Restated Agreement and Declaration of Trust effective June 5, 2009. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 40 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: January 14, 2010 Certificate of Trust dated September 11, 1992. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 14 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 3, 1998 (a) Certificate of Amendment to Certificate of Trust dated January 15, 1993. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 14 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 3, 1998 (b) By-Laws. Amended and Restated By-Laws effective June 8, 2009. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 40 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: January 14, 2010 (c) Instruments Defining the Rights of Security Holders. No specimen securities are issued on behalf of the Registrant. Relevant portion of Agreement and Declaration of Trust. See Article V Incorporated herein by reference to: Filing: Post-Effective Amendment No. 40 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: January 14, 2010 Relevant portion of By-Laws. See Article II Incorporated herein by reference to: Filing: Post-Effective Amendment No. 40 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: January 14, 2010 (d) Investment Advisory Contracts. Investment Management Agreements. (a) Investment Management Agreement dated January 6, 1993 between the Registrant and DFA on behalf of The U.S. Large Cap Value Series (formerly The U.S. Large Cap High Book to Market Series). Incorporated herein by reference to: Filing: Post-Effective Amendment No. 14 to the Registrant’s Registration Statement on Form N-1A File No. 811-07436 Filing Date: March 3, 1998 (b) Investment Management Agreement dated December 1, 1993 between the Registrant and DFA on behalf of The DFA International Value Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 14 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 3, 1998 (c) Investment Management Agreement dated January 11, 1994 between the Registrant and DFA on behalf of The Emerging Markets Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 38 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 27, 2009 (d) Investment Management Agreement dated August 7, 1996 between the Registrant and DFA on behalf of The Japanese Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 7 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: August 7, 1996 (e) Investment Management Agreement dated August 7, 1996 between the Registrant and DFA on behalf of The United Kingdom Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 7 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: August 7, 1996 (f) Investment Management Agreement dated August 7, 1996 between the Registrant and DFA on behalf of The Pacific Rim Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 7 to Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date:August 7, 1996 (i) Addendum Number One dated October 21, 2005 re: the reflection of the following name change: *The Pacific Rim Small Company Series to The Asia Pacific Small Company Series Incorporated herein by reference to: Filing: Post-Effective Amendment No. 34 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 30, 2006 (g) Investment Management Agreement dated August 7, 1996 between the Registrant and DFA on behalf of The Continental Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 7 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: August 7, 1996 (h) Investment Management Agreement dated October 18, 1996 between the Registrant and FA on behalf of The Emerging Markets Small Cap Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 14 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 3, 1998 (i) Investment Management Agreement dated December 7, 1998 between the Registrant and DFA on behalf of the Tax-Managed U.S. Marketwide Value Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 31 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 29, 2004 (j) Form of Investment Management Agreement dated March 30, 2007 between the Registrant and DFA on behalf of The Canadian Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 36 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 30, 2007 (k) Form of Investment Advisory Agreement between the Registrant and DFA on behalf of DFA Short Term Investment Fund. Incorporated herein by reference to: Filing :Post-Effective Amendment No. 40 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: January 14, 2010 (l) Form of Investment Advisory Agreement between the Registrant and DFA on behalf of Dimensional Retirement Equity Fund I. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 45 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: April 1, 2011 Sub-Advisory Agreements. (a) Sub-Advisory Agreement among the Registrant, DFA and Australia Pty Ltd. (“DFA-Australia”) dated August 7, 1996 on behalf of The Japanese Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 7 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: August 7, 1996 (b) Sub-Advisory Agreement among the Registrant, DFA and Dimensional Fund Advisors Ltd. (“DFAL”) dated August 7, 1996 on behalf of The United Kingdom Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 7 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: August 7, 1996 (c) Sub-Advisory Agreement among the Registrant, DFA and DFA-Australia dated August 7, 1996 on behalf of The Pacific Rim Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 7 to the Registrant’sRegistration Statement on Form N-1A File No.: 811-07436 Filing Date: August 7, 1996 (i) Amendment Number Two dated October 21, 2005 re: the reflection of the following name change: *The Pacific Rim Small Company Series to The Asia Pacific Small Company Series Incorporated herein by reference to: Filing: Post-Effective Amendment No. 34 to the Registrant’s Registration Statement on Form N-1A File No. 811-07436 Filing Date: March 30, 2006 (d) Sub-Advisory Agreement among the Registrant, DFA and DFAL dated August 7, 1996 on behalf of The Continental Small Company Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 7 to the Registrant’sRegistration Statement on Form N-1A File No.: 811-07436 Filing Date: August 7, 1996 (e) Form of Consulting Services Agreement between Dimensional Fund Advisors Inc. and Dimensional Fund Advisors Ltd. dated September 13, 1999 on behalf of: *DFA International Value Series *Emerging Markets Small Cap Series *Emerging Markets Series *Tax-Managed U.S. Marketwide Value Series Incorporated herein by reference to: Filing:Post-Effective Amendment No. 16 to the Registrant’s Registration Statement on Form N-1A File No: 811-07436 Filing Date: December 8, 1998 (f) Form of Consulting Services Agreement between Dimensional Fund Advisors Inc. and DFA Australia Ltd. on behalf of: *DFA International Value Series *Emerging Markets Small Cap Series *Emerging Markets Series *Tax-Managed U.S. Marketwide Value Series Incorporated herein by reference to: Filing:Post-Effective Amendment No. 16 to the Registrant’s Registration Statement on Form N-1A File No: 811-07436 Filing Date: December 8, 1998 (g) Form of Sub-Advisory Agreement among the Registrant, DFA and DFAL dated February 28, 2010 on behalf of The DFA International Value Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2011 (h) Form of Sub-Advisory Agreement among the Registrant, DFA and DFAL dated February 28, 2010 on behalf of The Emerging Markets Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2011 (i) Form of Sub-Advisory Agreement among the Registrant, DFA and DFAL dated February 28, 2010 on behalf of The Emerging Markets Small Cap Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2011 (j) Form of Sub-Advisory Agreement among the Registrant, DFA and DFA-Australia dated February 28, 2010 on behalf of The DFA International Value Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2011 (k) Form of Sub-Advisory Agreement among the Registrant, DFA and DFA-Australia dated February 28, 2010 on behalf of The Emerging Markets Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2011 (l) Form of Sub-Advisory Agreement among the Registrant, DFA and DFA-Australia dated February 28, 2010 on behalf of The Emerging Markets Small Cap Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2011 (m) Form of Sub-Advisory Agreement among the Registrant, DFA and DFAL on behalf of the Dimensional Retirement Equity Fund I. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 45 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: April 1, 2011 (n) Form of Sub-Advisory Agreement among the Registrant, DFA and DFA-Australia on behalf of the Dimensional Retirement Equity Fund I. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 45 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: April 1, 2011 (e) Underwriting Contracts. Amended and Restated Distribution Agreement dated December 19, 2003 between the Registrant and DFA Securities Inc. Incorporated herein by reference to: Filing:Post-Effective Amendment No. 31 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 29, 2004 (f) Bonus or Profit Sharing Contracts. Not applicable. (g) Custodian Agreements. Custodian Agreement between the Registrant and PFPC Trust Company (“PFPC”) (formerly PNC Bank, N.A. and Provident National Bank N.A.) dated January 15, 1993. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 14 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 3, 1998 (a) Addendum Number One dated December 7, 1998 between PFPC and the Registrant on behalf of each series of the Registrant. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 17 to the Registrant's Registration statement on Form N-1A File No.: 811-07436 Filing Date: March 24, 1999 (b) Addendum Number Two dated May 28, 1999 between PFPC Trust Company and the Registrant on behalf of each series of the Registrant. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 18 to the Registrant's Registration statement on Form N-1A File No.: 811-07436 Filing Date: May 28, 1999 (c) Addendum Number Three dated September 13, 1999 between PFPC Trust Company and the Registrant on behalf of each series of the Registrant. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 31 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 29, 2004 (d) Addendum Number Four dated July 27, 2000 between PFPC Trust Company and the Registrant on behalf of each series of the Registrant. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 31 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 29, 2004 (e) Addendum Number Five dated March 27, 2001, between PFPC Trust Company and the Registrant on behalf of each series of the Registrant re:the reflection of the following name changes: *The U.S. 4-10 Value Series to The U.S. Small XM Value Series *The U.S. 6-10 Value Series to The U.S. Small Cap Value Series *The U.S. 6-10 Small Company Series to The U.S. Small Cap Series *The U.S. 9-10 Small Company Series to The U.S. Micro Cap Series Incorporated herein by reference to: Filing: Post-Effective Amendment No. 26 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: September 7, 2001 (f) Addendum Number Six dated July 26, 2001 between PFPC Trust Company and the Registrant on behalf of each series of the Registrant re:the addition of the following Series: *The Tax-Managed U.S. Marketwide Series; and re:the reflection of the following name changes: *The LD U.S. Large Company Series to The LD U.S. Marketwide Series *The HD U.S. Large Company Series to The HD U.S. Marketwide Series Incorporated herein by reference to: Filing: Post-Effective Amendment No. 26 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: September 7, 2001 (g) Addendum Number Seven dated September 21, 2001 between PFPC Trust Company and the Registrant on behalf of each series of the Registrant re:the reflection of the following name change: *The Tax-Managed U.S. Marketwide Series to The Tax-Managed U.S. Equity Series Incorporated herein by reference to: Filing: Post-Effective Amendment No. 31 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 29, 2004 (h) Addendum Number Eight dated April 1, 2007 between PFPC Trust Company and the Registrant on behalf of each series of the Registrant re:the removal of the following Series: *The U.S. Small XM Value Series; *The LD U.S. Marketwide Series; *The HD U.S. Marketwide Series; *The LD U.S. Marketwide Value Series; and *The HD U.S. Marketwide Value Series Incorporated herein by reference to: Filing: Post-Effective Amendment No. 45 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: April 1, 2011 (i) Addendum Number Nine dated April 1, 2011 between PFPC Trust Company and the Registrant on behalf of each series of the Registrant re:the addition of the following Series: *Dimensional Retirement Equity Fund I Incorporated herein by reference to: Filing: Post-Effective Amendment No. 45 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: April 1, 2011 Form of Custodian Agreement between the Registrant and State Street Bank and Trust Company Incorporated herein by reference to: Filing: Post-Effective Amendment No.50 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2013 Form of Global Custody Agreement dated January 18, 1994 between the Registrant and The Chase Manhattan Bank, N.A. on behalf of The Emerging Markets Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 14 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 3, 1998 Custodial Services Agreement dated January 13, 1998 between the Registrant and Citibank, N.A. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 14 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 3, 1998 (i) Manual Transmission Authorization. (ii) Manual Transmission Procedures. Global Custodial Services Agreement dated December 30, 2009 between the Registrant, on behalf of the DFA Short Term Investment Fund, and Citibank, N.A. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.:811-07436 Filing Date: February 28, 2011 (h) Other Material Contracts. Transfer Agency Agreement dated January 15, 1993 between the Registrant and PFPC Inc. (formerly known as Provident Financial Processing Corporation) (“PFPC”). Incorporated herein by reference to: Filing: Post-Effective Amendment No. 14 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 3, 1998 (i) Appendix A: Authorized Persons to Give Oral and Written Instructions (ii) Schedule A: Listing of Statistical Reports (a) Amendments to the Transfer Agency Agreement. (i) Amendment Number One dated December 1, 1993 between the Registrant and PFPC on behalf of The DFA International Value Series. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 14 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 3, 1998 (b) Addendum to the Transfer Agency Agreement. (i) Addendum Number One dated December 7, 1998 between PFPC and the Registrant on behalf of each series of the Registrant. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 17 to the Registrant's Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 24, 1999 (ii) Addendum Number Two dated May 28, 1999 between PFPC and the Registrant on behalf of each series of the Registrant. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 18 to the Registrant's Registration Statement on Form N-1A File No.: 811-07436 Filing Date: May 28, 1999 (iii) Addendum Number Three dated September 13, 1999 between PFPC and the Registrant on behalf of each series of the Registrant. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 31 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 29, 2004 (iv) Addendum Number Four dated July 27, 2000 between PFPC and the Registrant on behalf of each series of the Registrant. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 31 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 29, 2004 (v) Addendum Number Six dated July 26, 2001 between PFPC and the Registrant on behalf of each series of the Registrant re:the addition of the following Series: *The Tax-Managed U.S. Marketwide Series; and re:the reflection of the following name changes: *The LD U.S. Large Company Series to The LD U.S. Marketwide Series *The HD U.S. Large Company Series to The HD U.S. Marketwide Series Incorporated herein by reference to: Filing: Post-Effective Amendment No. 26 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: September 7, 2001 (vi) Addendum Number Seven dated September 21, 2001 between PFPC and the Registrant on behalf of each series of the Registrant re:the reflection of the following name change: *The Tax-Managed U.S. Marketwide Series to The Tax-Managed U.S. Equity Series Incorporated herein by reference to: Filing: Post-Effective Amendment No. 31 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 29, 2004 (vii) Form of Addendum Number Eight dated September 13, 2005 between PFPC and the Registrant on behalf of each series of the Registrant re:the reflection of the following name change: *The Pacific Rim Small Company Series to the Asia Pacific Small Company Series Incorporated herein by reference to: Filing: Post-Effective Amendment No. 33 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: September 13, 2005 (viii) Form of Addendum Number Nine dated April 1, 2007 between PFPC and the Registrant on behalf of each series of the Registrant re:the removal of the following Series: *The U.S. Targeted Value Series (formerly, The U.S. Small XM Value Series) Incorporated herein by reference to: Filing: Post-Effective Amendment No. 45 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: April 1, 2011 (ix) Form of Addendum Number Ten dated April 1, 2011 between BNY Mellon Investment Servicing (US) Inc. (formerly, PNC Global Investment Servicing (U.S.) Inc.) and the Registrant on behalf of each series of the Registrant re:the addition of the following Series: *Dimensional Retirement Equity Fund I Incorporated herein by reference to: Filing: Post-Effective Amendment No. 45 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: April 1, 2011 (x) Addendum Number Eleven dated November 4, 2011 between BNY Mellon Investment Servicing (US) Inc. (formerly, PNC Global Investment Servicing (U.S.) Inc.) and the Registrant on behalf of each series of the Registrant. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 48 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: May 7, 2012 Form of Transfer Agency and Service Agreement between the Registrant and State Street Bank and Trust Company Incorporated herein by reference to: Filing: Post-Effective Amendment No.50 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2013 Administration and Accounting Services Agreement dated January 15, 1993 between the Registrant and PFPC. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 14 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 3, 1998 (a) Amendments to the Administration and Accounting Services Agreement. (i) Amendment Number One dated December 1, 1993 between PFPC and the Registrant on behalf of The DFA International Value Series. Incorporated herein by reference to: Filing:Post-Effective Amendment No. 14 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 3, 1998 (b) Addenda to the Administration and Accounting Services Agreement. (i) Addendum Number One dated December 7, 1998 between PFPC and the Registrant on behalf of each series of the Registrant. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 17 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: March 24, 1999 (ii) Addendum Number Two dated May 28, 1999 between PFPC and the Registrant on behalf of each series of the Registrant. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 18 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: May 28, 1999 (iii) Form of Addendum Number Three dated September 13, 1999 between PFPC and the Registrant on behalf of each series of the Registrant. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 20 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: September 13, 1999 (iv) Form of Addendum Number Four dated July 27, 2000 between PFPC and the Registrant on behalf of each series of the Registrant. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 22 to the Registrant’s Registration Statement on Form N-1A File No: 811-07436 Filing Date: July 27, 2000 (v) Addendum Number Six dated July 26, 2001 between PFPC and the Registrant on behalf of each series of the Registrant re:the addition of the following Series: *The Tax-Managed U.S. Marketwide Series; and re:the reflection of the following name changes: *The LD U.S. Large Company Series to The LD U.S. Marketwide Series *The HD U.S. Large Company Series to The HD U.S. Marketwide Series Incorporated herein by reference to: Filing:Post-Effective Amendment No. 26 to the Registrant’s Registration Statement on Form N-1A File No.:811-07436 Filing Date:September 7, 2001 (vi) Form of Addendum Number Seven dated September 21, 2001 between PFPC and the Registrant on behalf of each series of the Registrant re:the reflection of the following name change: *The Tax-Managed U.S. Marketwide Series to The Tax-Managed U.S. Equity Series Incorporated herein by reference to: Filing: Post-Effective Amendment No. 27 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: September 21, 2001 (vii) Form of Addendum Number Eight dated September 13, 2005 between PFPC and the Registrant on behalf of each series of the Registrant re:the reflection of the following name change: *The Pacific Rim Small Company Series to the Asia Pacific Small Company Series Incorporated herein by reference to: Filing: Post-Effective Amendment No. 33 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: September 13, 2005 (viii) Form of Addendum Number Nine dated March 30, 2007 between PFPC and the Registrant on behalf of each series of the Registrant re:the addition of the following Series: *The Canadian Small Company Series; and re:the removal of the following Series: *The LD U.S. Marketwide Series; *The HD U.S. Marketwide Series; *The LD U.S. Marketwide Value Series; and *The HD U.S. Marketwide Value Series; and re:the reflection of the following name change: *The Pacific Rim Small Company Series to The Asia Pacific Small Company Series Incorporated herein by reference to: Filing: Post-Effective Amendment No. 45 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: April 1, 2011 (ix) Form of Addendum Number Ten dated April 1, 2007 between PFPC and the Registrant on behalf of each series of the Registrant re:the removal of the following Series: *The U.S. Targeted Value Series (formerly the U.S. Small XM Value Series) Incorporated herein by reference to: Filing: Post-Effective Amendment No. 45 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: April 1, 2011 (x) Form of Addendum Number Eleven dated April 1, 2011 between BNY Mellon Investment Servicing (US) Inc. (formerly, PNC Global Investment Servicing (U.S.) Inc.) and the Registrant on behalf of each series of the Registrant re:the addition of the following Series: *Dimensional Retirement Equity Fund I Incorporated herein by reference to: Filing: Post-Effective Amendment No. 45 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: April 1, 2011 Form of Administration Agreement between the Registrant and State Street Bank and Trust Company Incorporated herein by reference to: Filing: Post-Effective Amendment No.50 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2013 Fee Waiver and Expense Assumption Agreement between the Registrant and DFA re: *Dimensional Retirement Equity Fund I Incorporated herein by reference to: Filing: Post-Effective Amendment No. 47 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2012 (i) Legal Opinion. Not applicable. (j) Other Opinions. Consent of Independent Certified Public Accountants, PricewaterhouseCoopers LLP. Incorporated herein by reference to: Filing: Post-Effective Amendment No.50 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2013 (k) Omitted Financial Statements. Not applicable. (l) Initial Capital Agreements. Not applicable. (m) Rule 12b-1 Plan. Not applicable. (n) Rule 18f-3 Plan. Not Applicable. (o) Power-of-Attorney. Power-of-Attorney dated as of December 17, 2010, appointing David G. Booth, David R. Martin, Catherine L. Newell, Valerie A. Brown, Jeff J. Jeon and Carolyn L. O as attorneys-in-fact to David G. Booth, Eduardo A. Repetto, George M. Constantinides, John P. Gould, Roger G. Ibbotson, Edward P. Lazear, Myron S. Scholes, Abbie J. Smith and David R. Martin. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 44 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: February 28, 2011 (p) Codes of Ethics. Code of Ethics of the Registrant, Advisor and Underwriter. Incorporated herein by reference to: Filing: Post-Effective Amendment No. 48 to the Registrant’s Registration Statement on Form N-1A File No.: 811-07436 Filing Date: May 7, 2012 Item 29.Persons Controlled by or under Common Control with Registrant. If an investor beneficially owns more than 25% of the outstanding voting securities of a feeder fund that invests all of its investable assets in a Series of the Trust, then the feeder fund and its corresponding Series may be deemed to be under the common control of such investor.Accordingly, certain feeder portfolios of DFA Investment Dimensions Group (“DFA IDG”) and Dimensional Investment Group (“DIG”), both Maryland corporations and registered investment companies, may be deemed to be under common control with their corresponding Series of the Trust.As of January 31, 2012, no person beneficially owned more than 25% of the outstanding voting securities of a feeder portfolio that controlled a Series of the Trust. Item 30.Indemnification. Reference is made to Article VII of the Registrant’s Amended and Restated Agreement and Declaration of Trust which are incorporated herein by reference. Pursuant to Rule 484 under the Securities Act of 1933, as amended, the Registrant furnishes the following undertaking: “Insofar as indemnification for liability arising under the Securities Act of 1933 (the “Act”) may be permitted to trustees, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that, in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a trustee, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such trustee, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue.” Item 31.Business and Other Connections of Investment Adviser. Dimensional Fund Advisors LP, the investment manager for the Registrant, is also the investment manager for three other registered open-end investment companies, DFA Investment Dimensions Group Inc., Dimensional Emerging Markets Value Fund Inc. and Dimensional Investment Group Inc.The Advisor also serves as sub-advisor for certain other registered investment companies.For additional information, please see “Management of the Trust” in PART A and “Management of the Registrant” in PART B of this Registration Statement.Additional information as to the Advisor and the directors and officers of the Advisor is included in the Advisor’s Form ADV filed with the Commission (File No. 801-16283), which is incorporated herein by reference and sets forth the officers and directors of the Advisor and information as to any business, profession, vocation or employment of a substantial nature engaged in by those officers and directors during the past two years. Item 32.Principal Underwriters. (a) DFA Securities Inc., (“DFAS”) is the principal underwriter for the Registrant.DFAS also serves as principal underwriter for DFA Investment Dimensions Group Inc., Dimensional Investment Group Inc. and Dimensional Emerging Markets Value Fund Inc. (b) The following table sets forth information as to the Distributor’s Directors, Officers, Partners and Control Persons.The address of each officer is 6300 Bee Cave Road, Building One, Austin, TX 78746: Name and Principal Business Address Positions and Offices with Underwriter Positions and Offices with Fund April A. Aandal Vice President Vice President Darryl D. Avery Vice President Vice President Robyn G. Alcorta Vice President Vice President Arthur H. Barlow Vice President Vice President John T. Blood Vice President Vice President Scott A. Bosworth Vice President Vice President Valerie A. Brown Vice President and Assistant Secretary Vice President and Assistant Secretary David P. Butler Vice President Vice President Douglas M Byrkit Vice President Vice President James G. Charles Vice President Vice President Joseph H. Chi Vice President Vice President Stephen A. Clark Vice President Vice President Matt B. Cobb Vice President Vice President Ryan Cooper Vice President Vice President Jeffrey D. Cornell Vice President Vice President Robert P. Cornell Vice President Vice President George H. Crane Vice President Vice President Christopher S. Crossan Vice President and Chief Compliance Officer Vice President and Global Chief Compliance Officer James L. Davis Vice President Vice President Robert T. Deere Vice President Vice President Peter F. Dillard Vice President Vice President Robert W. Dintzner Vice President Vice President Richard A. Eustice Vice President and Assistant Secretary Vice President and Assistant Secretary Gretchen A. Flicker Vice President Vice President Jed S. Fogdall Vice President Vice President Jeremy P. Freeman Vice President Vice President Mark R. Gochnour Vice President Vice President Tom M. Goodrum Vice President Vice President Henry F. Gray Vice President Vice President John T. Gray Vice President Vice President Christian Gunther Vice President Vice President Joel H. Hefner Vice President Vice President Julie C. Henderson Vice President and Fund Controller Vice President and Controller Kevin B. Hight Vice President Vice President Christine W. Ho Vice President Vice President Michael C. Horvath Vice President Vice President William A. Irvine Vice President Vice President Jeff J. Jeon Vice President Vice President Stephen W. Jones Vice President Vice President Patrick M. Keating Vice President Vice President Andrew K. Keiper Vice President Vice President Stephen W. Jones Vice President Vice President David M. Kershner Vice President Vice President Timothy R. Kohn Vice President Vice President Joseph F. Kolerich Vice President Vice President Mark D. Krasniewski Vice President Vice President Stephen W. Kurad Vice President Vice President Michael F. Lane Vice President Vice President Francis R. Lao Vice President Vice President David F. LaRusso Vice President Vice President Juliet H. Lee Vice President Vice President Marlena I. Lee Vice President Vice President John B. Lessley Vice President Vice President Apollo D. Lupescu Vice President Vice President Kenneth M. Manell Vice President Vice President Rose C. Manziano Vice President Vice President Aaron M. Marcus Vice President and Head of Global Human Resources Vice President and Head of Global Human Resources David R. Martin Vice President, Chief Financial Officer and Treasurer Vice President, Chief Financial Officer and Treasurer Matthew H. Miller Vice President Vice President Jonathan G. Nelson Vice President Vice President Catherine L. Newell Vice President and Secretary Vice President and Secretary Christian Newton Vice President Vice President Pamela B. Noble Vice President Vice President Carolyn L. O Vice President Vice President Gerard K. O’Reilly Vice President Vice President Daniel C. Ong Vice President Vice President Kyle K. Ozaki Vice President Vice President Matthew A. Pawlak Vice President Vice President Brian P. Pitre Vice President Vice President David A. Plecha Vice President Vice President AllenPu Vice President Vice President Theodore W. Randall Vice President Vice President Mark A. Regier Vice President Vice President Savina B. Rizova Vice President Vice President L. Jacobo Rodríguez Vice President Vice President Julie A. Saft Vice President Vice President David E. Schneider Vice President Vice President Walid A. Shinnawi Vice President Vice President Bruce A. Simmons Vice President Vice President Ted R. Simpson Vice President Vice President Bryce D. Skaff Vice President Vice President Andrew D. Smith Vice President Vice President Grady M. Smith Vice President Vice President Carl G. Snyder Vice President Vice President Lawrence R. Spieth Vice President Vice President Bradley G. Steiman Vice President Vice President Richard H. Tatlow Vice President Vice President Blake T. Tatsuta Vice President Vice President Seyun AliceTomasovic Vice President Vice President Erik T. Totten Vice President Vice President John H. Totten Vice President Vice President Robert C. Trotter Vice President Vice President Karen E. Umland Vice President Vice President Brian J. Walsh Vice President Vice President Weston J. Wellington Vice President Vice President Ryan J. Wiley Vice President Vice President Paul E. Wise Vice President Vice President Faith A. Yando Vice President Vice President JosephL. Young Vice President Vice President David G. Booth Chairman, Director, President and Co-Chief Executive Officer Chairman, Director, President and Co-Chief Executive Officer Eugene F. Fama Sr. Director Not Applicable Kenneth R. French Director Not Applicable John A. McQuown Director Not Applicable Eduardo A. Repetto Co-Chief Executive Officer and Chief Investment Officer Director, Co-Chief Executive Officer and Chief Investment Officer Dimensional Fund Advisors LP Shareholder Not Applicable (c) Not applicable. Item 33.Location of Accounts and Records. The accounts and records of the Registrant will be located at the office of the Registrant and at additional locations, as follows: Name Address The DFA Investment Trust Company 6300 Bee Cave Road, Building One Austin, TX 78746 BNY Mellon Investment Servicing 301 Bellevue Parkway Wilmington, DE19809 The Chase Manhattan Bank 4 Chase MetroTech Center Brooklyn, NY 11245 Item 34.Management Services. There are no management-related service contracts not discussed in Part A or Part B. Item 35.Undertakings. (a) The Registrant undertakes to furnish each person to whom this Post-Effective Amendment is delivered a copy of its latest annual report to shareholders, upon request and without charge. (b) The Registrant hereby undertakes to promptly call a meeting of shareholders for the purpose of voting upon the question of removal of any trustee or trustees when requested in writing to do so by the record holders of not less than 10 per centum of the Registrant’s outstanding shares and to assist its shareholders in accordance with the requirements of Section 16(c) of the Investment Company Act of 1940 relating to shareholder communications. SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, as amended, the Registrant has duly caused this Post-Effective Amendment No.51 to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Austin, the State of Texas, as of the 6th day of May, 2013. THE DFA INVESTMENT TRUST COMPANY (Registrant) By:/s/Valerie A. Brown Valerie A. Brown(Attorney-in- Fact to Registrant pursuant to a Power of Attorney incorporated herein by reference) Vice President and Assistant Secretary (Signature and Title)
